Opinion by
Wyche, Associate Justice.
Richard Williams, the petitioner, was tried and sentenced for murder in the second degree, in the Court below, and no appeal or writ of error haying been prosecuted from such judgment, this Court is now asked to consider and review the judgment below on a writ of habeas corpus.
The application for this writ is placed on the ground that the Court below had no jurisdiction in the premises and that the prisoner was tried under a Territorial law, when in fact he should have been tried under a United States law. We are of opinion that the jurisdictional limits of the Court embraced both laws, and that the determination of the question under which law the prisoner should be tried was a matter proper for-the determination of the Court below, and that the Court was therefore a Court of competent jurisdiction; and if in the determination of that question errór was committed, the same can be corrected only on writ of error or appeal. 1 Easts. reports, page 313 et seq.; 6 Iowa reports, page 79; 5 Johnson, page 288; 3 Peters U. S. reports, page 200; 25 Wendell reports, page 89 et seq.; Kent’s Com. vol. 2, pages 29, 30.
The question of such error, has been pressed upon the Court, but for the reason that the Court would be unwilling to determine so important a question without full argument on both sides, and because the ruling of the Court below is not here properly for review, the Court declines to express any opinion in the premises, and the writ asked must be refused.